DETAILED ACTION
Status of Claims 
This Final Office Action is responsive to Applicant's reply filed 11/14/2022. 
Claims 1, 8-9, 15, 18, and 20 have been amended, claims 6-7, 13-14, and 17 have been cancelled, and claim 21-25 have been added new.
Claims 1-5, 8-12, 15-16, and 18-25 are currently pending and have been examined. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The previously pending 35 USC 112 rejections have been withdrawn in response to Applicant’s claim amendments. 
Applicant’s amendments have been fully considered, but do not overcome the previously pending 35 USC 103 and 35 USC 101 rejections. 

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.
With regard to the limitations of claims 1-5, 8-12, 15-16, and 18-25, Applicant argues that the claims are patent eligible under 35 USC 101 because the pending claims are not directed toward an abstract idea because the claims relate to automation. The Examiner respectfully disagrees. The Examiner has already set forth a prima facie case under 35 USC 101. The Examiner has clearly pointed out the limitations directed towards the abstract idea, what the additional elements are and why they do not integrate the abstract idea into a practical application, and why the additional elements and remaining limitations do not amount to significantly more than the abstract idea. The Applicant’s claims do not recite any sort of automation. Applicant’s claims are merely using a general purpose computer to implement the abstract idea, where the results are transmitted to a human user to make a decision (See MPEP 2106.05 and PEG 2019). The Examiner asserts that the defining of variables in the prediction further narrows the abstract idea (See rejection below). Applicant’s arguments are not persuasive.
Applicant argues the claims integrate the abstract idea into a practical application. The Examiner respectfully disagrees. There is no automation claimed. Applicant’s claims are merely using a general purpose computer to implement the abstract idea, where the results are transmitted to a human user to make a decision (See MPEP 2106.05 and PEG 2019). Applicant’s arguments are not persuasive.
Applicant argues the claims integrate the abstract idea into a practical application with respect to Example 42. The Examiner respectfully disagrees. The Applicant does not point out what additional elements or claim elements amount to this improvement. The Applicant merely defines what the abstract idea is and alleges it is eligible, but does not provide evidence that there is any sort of improvement or integration into a practical application. There is no automation claimed. Applicant’s arguments are not persuasive.
Applicant argues the claims amount to significantly more than the abstract idea. The Examiner respectfully disagrees. Applicant lists of every reason in the MPEP regarding amounting to significantly more and provides no reasoning as to how the claims are related to any of the reasons. Applicant is merely alleging that the claims are eligible. The Applicant does not point out what additional elements make the claims eligible. There is no automation claimed. Applicant’s arguments are not persuasive.
With regard to the limitations of claims 1-5, 8-12, 15-16, and 18-25, Applicant argues that the claims are allowable over 35 USC 103 because the claim amendments overcome the current art rejection. The Examiner respectfully disagrees. Please see the updated rejection below since amendments by Applicant require additional reference to the Examiner’s art rejection.
Applicant argues the Kraisser reference does not disclose a cost at a current time. The Examiner respectfully disagrees. The Examiner asserts Kraisser teaches a cost at a current time in at least Paragraphs 0069 and 0112, where Kraisser is performing the cost predictions and determinations in real time, which includes current times and future times that are within the time window. Applicant’s arguments are not persuasive.
Applicant copy and pastes the entire independent claim and states its not taught, therefore the Examiner refers to the updated rejection below which takes into account Applicant’s arguments. Applicant’s arguments are not persuasive.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-5, 8-12, 15-16, and 18-25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter; 
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception.  If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.    
            In the instant case (Step 1), claims 1-5, 8-12, and 21-24 are directed toward a process, claims 20 and 25 are directed toward a product, and claims 15-16 and 18-19 are directed toward a system; which are statutory categories of invention. Additionally (Step 2A Prong One), the independent claims are directed toward a computer-implemented method, comprising: receiving, by a computer system, a plurality of requests for resources, each request being for a respective resource and having an associated latest time; and periodically, with a first periodicity, for unfulfilled requests among the plurality of requests: determining, using a machine learning model, for each unfulfilled request, a predicted cost of fulfilment of the unfulfilled request at a series of discrete times between and including a current time and the associated latest time, wherein the discrete times have the same periodicity as the first periodicity, wherein the associated latest time is later than the current time, and wherein the predicted cost of fulfilment of the unfulfilled request at each time in the series of times is based on a predicted price of the respective resource at that time and a predicted delivery cost associated with the respective resource at that time; identifying, from among the unfulfilled requests, one or more unfulfilled requests for which its lowest predicted cost of fulfilment is at a time in the series of discrete times matching the current time; and transmitting a request to a resource supplier of the respective resource to fulfil the identified one or more unfulfilled requests (Organizing Human Activity), which are considered to be abstract ideas (See PEG 2019 and MPEP 2106.05). The steps/functions disclosed above and in the independent claims are directed toward the abstract idea of Organizing Human Activity because the claimed limitations are analyzing request data to determine predicted costs based on current and future predicted costs at discrete times and transmitting the lowest cost requests to be fulfilled, which is managing relationships and interactions for commercial purposes. The Applicant’s claimed limitations are merely analyzing cost of completing requests at certain times for routing purposes, which is directed towards the abstract idea of Organizing Human Activity.
Step 2A Prong Two: In this application, even if not directed toward the abstract idea, the above “a computer-implemented method, comprising: receiving, by a computer system, a plurality of requests for resources, using a machine learning model, and transmitting a request to a resource supplier of the respective resource to fulfil the identified one or more unfulfilled requests” steps/functions of the independent claims would not account for additional elements that integrate the judicial exception (e.g. abstract idea) into a practical application because receiving/storing data and displaying data merely add insignificant extra-solution activity and merely adds the words to apply it with the judicial exception. Also, the claimed “computer, computer system, machine learning model, computing system, comprising: a processor; a memory storing computer-executable instructions that, when executed by the processor, are to cause the processor to, and non-transitory, computer-readable medium storing computer-executable instructions that, when executed by a processor, are to cause the processor to” would not account for additional elements that integrate the judicial exception (e.g. abstract idea) into a practical application because the claimed structure merely adds the words to apply it with the judicial exception and mere instructions to implement an abstract idea on a computer (See PEG 2019 and MPEP 2106.05). 
In addition, dependent claims 2-5, 8-12, 16, 18-19, and 21-25 further narrow the abstract idea and present no additional elements that integrate the abstract idea into a practical application (See PEG 2019 and MPEP 2106.05).
The claimed “computer, computer system, machine learning model, computing system, comprising: a processor; a memory storing computer-executable instructions that, when executed by the processor, are to cause the processor to, and non-transitory, computer-readable medium storing computer-executable instructions that, when executed by a processor, are to cause the processor to” are recited so generically (no details whatsoever are provided other than that they are general purpose computing components and regular office supplies) that they represent no more than mere instructions to apply the judicial exception on a computer. These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. Even when viewed in combination, the additional elements in the claims do no more than use the computer components as a tool. There is no change to the computers and other technology that is recited in the claim, and thus the claims do not improve computer functionality or other technology (See PEG 2019).
Step 2B: When analyzing the additional element(s) and/or combination of elements in the claim(s) other than the abstract idea per se the claim limitations amount(s) to no more than: a general link of the use of an abstract idea to a particular technological environment and merely amounts to the application or instructions to apply the abstract idea on a computer (See MPEP 2106.05 and PEG 2019). Further, method; System; and Product claims 1-5, 8-12, 15-16, and 18-25 recite a computer, computer system, machine learning model, computing system, comprising: a processor; a memory storing computer-executable instructions that, when executed by the processor, are to cause the processor to, and non-transitory, computer-readable medium storing computer-executable instructions that, when executed by a processor, are to cause the processor to; however, these elements merely facilitate the claimed functions at a high level of generality and they perform conventional functions and are considered to be general purpose computer components which is supported by Applicant’s specification in Paragraphs 0140-0142. The Applicant’s claimed additional elements are mere instructions to implement the abstract idea on a general purpose computer and generally link of the use of an abstract idea to a particular technological environment. Also, the above “a computer-implemented method, comprising: receiving, by a computer system, a plurality of requests for resources, using a machine learning model, and transmitting a request to a resource supplier of the respective resource to fulfil the identified one or more unfulfilled requests” steps/functions of the independent claims would not account for significantly more than the abstract idea because receiving data and displaying/presenting data (See MPEP 2106.05) have been identified as well-known, routine, and conventional steps/functions to one of ordinary skill in the art. When viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself. 
In addition, claims 2-5, 8-12, 16, 18-19, and 21-25 further narrow the abstract idea identified in the independent claims and present no additional elements that provide significantly more.  The Examiner notes that the dependent claims merely further define the data being analyzed and how the data is being analyzed (See MPEP 2106.05). The additional limitations of the independent and dependent claim(s) when considered individually and as an ordered combination do not amount to significantly more than the abstract idea.  The examiner has considered the dependent claims in a full analysis including the additional limitations individually and in combination as analyzed in the independent claim(s). Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 8-12, 15-16, and 18-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 1-5, 8-12, 15-16, and 18-25: Claim 1, 15, and 20 recite “the same periodicity”. There is insufficient antecedent basis for this claim limitation. Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 8-12, 15-16, and 18-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kraisser et al. (US 2002/0147654 A1) in view of Agarwal et al. (US 10,242,336 B1) and further in view of Rothman (US 2009/0164383 A1).

Regarding Claim 1: Kraisser et al. teach a computer-implemented method, comprising (See Figure 1, Figure 2, Figure 3, and claim 1): 
receiving, by a computer system, a plurality of requests for resources, each request being for a respective resource (See Figures 4A-4E, Paragraph 0054 – “asking a customer to specify a desired date of delivery, and then determining how much it would cost to make a requested delivery within each of a pre-determined set of time-delivery windows that are scheduled for the requested day”, Paragraph 0055 – “receives a request from a customer that a delivery be made to a particular location on a particular date”, Paragraph 0088, and claim 1);
and having an associated latest time (See Figures 4A-4E, Paragraph 0054 – “asking a customer to specify a desired date of delivery, and then determining how much it would cost to make a requested delivery within each of a pre-determined set of time-delivery windows that are scheduled for the requested day”, Paragraph 0055, and the Examiner interprets that the time window will have an earliest delivery time and a latest delivery time); 
and periodically, with a first periodicity, for unfulfilled requests among the plurality of requests: determining for each unfulfilled request, a predicted cost of fulfilment of the unfulfilled request at a series of discrete times between and including a current time and the associated latest time (See Figures 4A-4E, Paragraph 0054 – “the cost of making the delivery within the particular time window”, Paragraph 0067, Paragraph 0069 – “determined lowest delivery cost for any other route for the current time window”, Paragraph 0082, Paragraph 0112, claim 1 – “determining a cost of delivery, said cost of delivery comprising a cost of making said delivery to said customer within said time window”, and the Examiner interprets that the determined cost is determined in real time which includes current and future times); 
wherein the discrete times have the same periodicity as the first periodicity, wherein the associated latest time is later than the current time (See Figures 4A-4E, Paragraph 0054 – “the cost of making the delivery within the particular time window”, Paragraph 0067, Paragraph 0069 – “determined lowest delivery cost for any other route for the current time window”, Paragraph 0082, Paragraph 0112, claim 1 – “determining a cost of delivery, said cost of delivery comprising a cost of making said delivery to said customer within said time window”, and the Examiner interprets the periodicity is in real time);
identifying, from among the unfulfilled requests, one or more unfulfilled requests for which its lowest predicted cost of fulfilment is at a time in the series of discrete times matching the current time (See Figures 4A-4E, Paragraph 0054 – “allows deliveries to be scheduled within a particular time window if the cost of making the delivery within the particular time window would be below a specified threshold cost”, Paragraph 0060 – “determining whether the cost of making the delivery is less than a certain threshold cost”, Paragraph 0067 – “determines whether the cost of making the proposed delivery at this delivery position is lower than a current "lowest cost delivery position" value for the route”, Paragraph 0069, Paragraph 0112, and claim 1).

Kraisser et al. do not specifically disclose using a machine learning model and transmitting a request to a resource supplier of the respective resource to fulfil the identified one or more unfulfilled requests or wherein the predicted cost of fulfilment of the unfulfilled request at each time in the series of times is based on a predicted price of the respective resource at that time and a predicted delivery cost associated with the respective resource at that time. However, Agarwal et al. further teach: 
“using a machine learning model” (See Figure 3, Figure 6, column 2 lines 44-65 – “a machine learning algorithm utilizing the information about the merchants”, columns 7-8 lines 55-67 and 1-8 – “the inventory and delivery management module 232 may include a price determination module 300, a communication module 302, a merchant selection module 304, a machine learning module 306, a user interface module 308, and a logistic delivery module 310 in communication with one or more data stores 312”, and column 9 lines 24-45 – “The price determination module 300 with the machine learning module 306 may be enabled to utilize the merchant information”);
and transmitting a request to a resource supplier of the respective resource to fulfil the identified one or more unfulfilled requests (See Figure 6 and column 14 lines 18-37 – “The process 600 may conclude at 614 by providing instructions to a logistic agent or delivery service to deliver the item within the time frame”).

The teachings of Kraisser et al. and Agarwal et al. are related because both are analyzing delivery of item data to make determinations about delivering those items. Therefore it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have modified the delivery feasibility system of Kraisser et al. to incorporate the machine learning and request to deliver the analyzed items of Agarwal et al. in order to ensure that the items are being delivered appropriately based on the analysis, thereby ensuring customer satisfaction.
Kaisser et al. in view of Agarwal et al. do not specifically disclose wherein the predicted cost of fulfilment of the unfulfilled request at each time in the series of times is based on a predicted price of the respective resource at that time and a predicted delivery cost associated with the respective resource at that time. However, Rothman further teaches wherein the predicted cost of fulfilment of the unfulfilled request at each time in the series of times is based on a predicted price of the respective resource at that time and a predicted delivery cost associated with the respective resource at that time (See Figure 2, Figure 3, Paragraph 0019, and Paragraph 0020).
The teachings of Kraisser et al., Agarwal et al., and Rothman are related because all include delivery costing analysis for shipping products. Therefore it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have modified the delivery feasibility system of Kraisser et al. in view of Agarwal et al. to incorporate the predicted supplier price and delivery cost of Rothman in order to ensure that the price given to customers is accurate and takes into account different variables involving cost, thereby ensuring the cost is appropriate for the product being purchased.
Regarding Claim 2: Kaisser et al. in view of Agarwal et al. and further in view of Rothman teach the limitations of claim 1. Kaisser et al. further teach wherein the associated latest time includes a latest order time, and wherein each request for resources includes a latest fulfilment time, and wherein the method further includes determining, for each request, its associated latest order time based on the latest fulfilment time less an expected latency time (See Figures 4A-4E, Paragraph 0054 – “allows deliveries to be scheduled within a particular time window if the cost of making the delivery within the particular time window would be below a specified threshold cost … asking a customer to specify a desired date of delivery, and then determining how much it would cost to make a requested delivery within each of a pre-determined set of time-delivery windows that are scheduled for the requested day … If the cost of making the delivery within a particular window would be less than a specified threshold cost, the system displays that time window to the customer, so that the customer may schedule a delivery within the time window”, Paragraph 0055, and the Examiner interprets that the time window the customer is allowed to schedule a delivery has a latest fulfillment time being the latest date in the time window the customer is allowed to schedule the delivery and the latest order time is the current time that the customer is scheduling delivery, which takes into account latency because if the customer does not make the delivery request the entire calculations would be run again).
Regarding Claim 3: Kaisser et al. in view of Agarwal et al. and further in view of Rothman teach the limitations of claim 2. Kaisser et al. further teach wherein the expected latency time is an expected time from transmission of the request to the resource supplier to provisioning of the respective resource to a requestor associated with the request (See Figures 4A-4E, Paragraph 0054 – “allows deliveries to be scheduled within a particular time window if the cost of making the delivery within the particular time window would be below a specified threshold cost … asking a customer to specify a desired date of delivery, and then determining how much it would cost to make a requested delivery within each of a pre-determined set of time-delivery windows that are scheduled for the requested day … If the cost of making the delivery within a particular window would be less than a specified threshold cost, the system displays that time window to the customer, so that the customer may schedule a delivery within the time window”, Paragraph 0055, and the Examiner interprets the time window takes into account the amount of time for a supplier to ready a resource and the amount of time for the resource to be delivered).
Regarding Claim 4: Kaisser et al. in view of Agarwal et al. and further in view of Rothman teach the limitations of claim 3. Kaisser et al. further teach wherein the expected time includes a shipping time and is based, in part, on a shipping modality, and wherein the resource supplier permits one or more shipping modalities for the respective resource (See Figures 4A-4E, Paragraph 0051 – “the individual capacities of the various delivery trucks that are scheduled to make deliveries”, Paragraph 0054, and the Examiner interprets the shipping modality to be by truck).
Regarding Claim 5: Kaisser et al. in view of Agarwal et al. and further in view of Rothman teach the limitations of claim 4. Kaisser et al. further teach wherein each of the one or more shipping modalities has respective associated cost and expected latency time, and wherein determining includes selecting one of the one or more shipping modalities having an expected latency time that would result in provisioning of the respective resource to the requestor within the latest fulfilment time (See Figures 4A-4E, Paragraph 0051 – “the individual capacities of the various delivery trucks that are scheduled to make deliveries”, Paragraph 0054, and the Examiner interprets that all of the cost calculations would be done for the truck shipping modality to deliver the resource in the time window that the user was allowed to schedule for delivery of the resource where the latest fulfillment time is the latest date in the time window).
Regarding Claim 8: Kaisser et al. in view of Agarwal et al. and further in view of Rothman teach the limitations of claim 1. Kaisser et al. in view of Agarwal et al. do not specifically disclose the following. However, Rothman further teaches wherein the predicted delivery cost includes a predicted shipping cost (See Figure 2, Figure 3, Paragraph 0019, and Paragraph 0020).
The teachings of Kraisser et al., Agarwal et al., and Rothman are related because all include delivery costing analysis for shipping products. Therefore it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have modified the delivery feasibility system of Kraisser et al. in view of Agarwal et al. to incorporate the shipping cost of Rothman in order to ensure that the price given to customers is accurate and takes into account different variables involving cost, thereby ensuring the cost is appropriate for the product being purchased.
Regarding Claim 9: Kaisser et al. in view of Agarwal et al. and further in view of Rothman teach the limitations of claim 1. Kaisser et al. in view of Agarwal et al. do not specifically disclose the following. However, Rothman further teaches wherein the predicted price of the respective resource is at least partly based on a current price and a supplier pricing model associated with the resource supplier (See Figure 2, Figure 3, Paragraph 0019, and Paragraph 0020).
The teachings of Kraisser et al., Agarwal et al., and Rothman are related because all include delivery costing analysis for shipping products. Therefore it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have modified the delivery feasibility system of Kraisser et al. in view of Agarwal et al. to incorporate the current price and pricing model of Rothman in order to ensure that the price given to customers is accurate and takes into account different variables involving cost, thereby ensuring the cost is appropriate for the product being purchased.
Regarding Claim 10: Kaisser et al. in view of Agarwal et al. and further in view of Rothman teach the limitations of claim 9. Kaisser et al. in view of Agarwal et al. do not specifically disclose the following. However, Rothman further teaches wherein the supplier pricing model is based on one or more of calendar data and year-over-year historical pricing data (See Figure 2, Figure 3, Paragraph 0019, Paragraph 0020, and Paragraph 0025).
The teachings of Kraisser et al., Agarwal et al., and Rothman are related because all include delivery costing analysis for shipping products. Therefore it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have modified the delivery feasibility system of Kraisser et al. in view of Agarwal et al. to incorporate the pricing model and historical data of Rothman in order to ensure that the price given to customers is accurate and takes into account different variables involving cost, thereby ensuring the cost is appropriate for the product being purchased.
Regarding Claim 11: Kaisser et al. in view of Agarwal et al. and further in view of Rothman teach the limitations of claim 10. Kaisser et al. in view of Agarwal et al. do not specifically disclose the following. However, Rothman further teaches wherein the supplier pricing model is further based on one or more of sales volume data relating to the respective resource, order volume data associated with the resource supplier, industry volume data for an industry related to the respective resource, year-over-year historical pricing data associated with an industry related to the respective resource, year-over-year historical pricing data associated with the respective resource, or year-over-year historical pricing data associated with the resource supplier (See Figure 2, Figure 3, Paragraph 0019, Paragraph 0020, and Paragraph 0025).
The teachings of Kraisser et al., Agarwal et al., and Rothman are related because all include delivery costing analysis for shipping products. Therefore it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have modified the delivery feasibility system of Kraisser et al. in view of Agarwal et al. to incorporate the historical data of Rothman in order to ensure that the price given to customers is accurate and takes into account different variables involving cost, thereby ensuring the cost is appropriate for the product being purchased.

Regarding Claim 12: Kaisser et al. in view of Agarwal et al. and further in view of Rothman teach the limitations of claim 1. Kaisser et al. further teach wherein periodically includes daily, the current time is a current day, the associated latest time is an associated latest date, and wherein determining the predicted cost of fulfilment of the unfulfilled request at times includes determining the predicted cost of fulfilment of the unfulfilled request at dates from the current day to the associated latest date (See Figures 4A-4E, Paragraph 0054 – “the cost of making the delivery within the particular time window”, Paragraph 0067, and claim 1 – “determining a cost of delivery, said cost of delivery comprising a cost of making said delivery to said customer within said time window”).

Regarding Claims 21 and 25: Kaisser et al. in view of Agarwal et al. and further in view of Rothman teach the limitations of claim 1. Kaisser et al. further teach wherein determining the predicted cost of fulfilment includes determining the predicted price of the resource at each of the times in the series of times, (See Figures 4A-4E, Paragraph 0054 – “the cost of making the delivery within the particular time window”, Paragraph 0067, Paragraph 0069 – “determined lowest delivery cost for any other route for the current time window”, Paragraph 0082, Paragraph 0112, claim 1 – “determining a cost of delivery, said cost of delivery comprising a cost of making said delivery to said customer within said time window”, and the Examiner interprets the periodicity is in real time).  
Kaisser et al. in view of Agarwal et al. do not specifically disclose determining the predicted delivery costs associated with the respective resource at each time in the series of times. However, Rothman further teaches determining the predicted delivery costs associated with the respective resource at each time in the series of times (See Figure 2, Figure 3, Paragraph 0019, and Paragraph 0020).
The teachings of Kraisser et al., Agarwal et al., and Rothman are related because all include delivery costing analysis for shipping products. Therefore it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have modified the delivery feasibility system of Kraisser et al. in view of Agarwal et al. to incorporate the predicted supplier price and delivery cost of Rothman in order to ensure that the price given to customers is accurate and takes into account different variables involving cost, thereby ensuring the cost is appropriate for the product being purchased.

Regarding Claim 22: Kaisser et al. in view of Agarwal et al. and further in view of Rothman teach the limitations of claim 1. Kaisser et al. further teach wherein the determining the predicted cost of fulfilment at each of the times in the series of times receives as inputs current price data regarding the resource and contextual data including at least one signal correlated to changes in pricing (See Figures 4A-4E, Paragraph 0054 – “the cost of making the delivery within the particular time window”, Paragraph 0067, Paragraph 0069 – “determined lowest delivery cost for any other route for the current time window”, Paragraph 0082, Paragraph 0112, and claim 1 – “determining a cost of delivery, said cost of delivery comprising a cost of making said delivery to said customer within said time window”).  
Kraisser et al. do not specifically disclose a machine learning mode. However, Agarwal et al. further teach a machine learning model (See Figure 3, Figure 6, column 2 lines 44-65 – “a machine learning algorithm utilizing the information about the merchants”, columns 7-8 lines 55-67 and 1-8 – “the inventory and delivery management module 232 may include a price determination module 300, a communication module 302, a merchant selection module 304, a machine learning module 306, a user interface module 308, and a logistic delivery module 310 in communication with one or more data stores 312”, and column 9 lines 24-45 – “The price determination module 300 with the machine learning module 306 may be enabled to utilize the merchant information”).
The teachings of Kraisser et al. and Agarwal et al. are related because both are analyzing delivery of item data to make determinations about delivering those items. Therefore it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have modified the delivery feasibility system of Kraisser et al. to incorporate the machine learning and request to deliver the analyzed items of Agarwal et al. in order to ensure that the items are being delivered appropriately based on the analysis, thereby ensuring customer satisfaction.

Regarding Claim 23: Kaisser et al. in view of Agarwal et al. and further in view of Rothman teach the limitations of claim 22. Kaisser et al. further teach wherein the at least one signal includes data regarding to news, weather, or social media posts (See Figures 4A-4E, Paragraph 0054 – “the cost of making the delivery within the particular time window”, Paragraph 0067, Paragraph 0069 – “determined lowest delivery cost for any other route for the current time window”, Paragraph 0082, Paragraph 0112, claim 1 – “determining a cost of delivery, said cost of delivery comprising a cost of making said delivery to said customer within said time window”, and the Examiner interprets the news to be if the time window open).  

Regarding Claim 24: Kaisser et al. in view of Agarwal et al. and further in view of Rothman teach the limitations of claim 22. Kaisser et al. do not specifically disclose the following. However, Agarwal et al. further teach wherein the machine learning model is trained based on historical calendar data associated with the resource, including historical sales volume and price data (See Figure 3, Figure 6, column 2 lines 44-65, columns 7-8 lines 55-67 and 1-8, and column 8 lines 19-49).  
The teachings of Kraisser et al. and Agarwal et al. are related because both are analyzing delivery of item data to make determinations about delivering those items. Therefore it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have modified the delivery feasibility system of Kraisser et al. to incorporate the machine learning and request to deliver the analyzed items of Agarwal et al. in order to ensure that the items are being delivered appropriately based on the analysis, thereby ensuring customer satisfaction.

Regarding Claims 15-16 and 18-20: Claims 15-16 and 18-20 recite limitations already addressed by the rejections of claims 1-5, 8-12, and 21-25 above; therefore the same rejections apply.


Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record, but not relied upon is considered pertinent to applicant's disclosure is listed on the attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D HENRY whose telephone number is (571)270-0504.  The examiner can normally be reached on Monday-Thursday 9AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN EPSTEIN can be reached on (571)-270-5389.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MATTHEW D HENRY/Primary Examiner, Art Unit 3683